Citation Nr: 1518801	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-47 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for status post supracervical total abdominal hysterectomy, currently rated 30 percent disabiling.  


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record demonstrates that the Veteran submitted a request for a Board hearing in December 2010 along with her Substantive Appeal (VA Form 9).  The Veteran indicated that she would like a BVA hearing to be held by a BVA Board member visiting the Columbia RO as her first choice and listed a hearing before the BVA in Washington, D.C. as her second choice.  

In March 2015, after the Veteran had been scheduled for a Central Office hearing in Washington DC, the Veteran clarified that she intended to request a BVA hearing to be held by a BVA Board member visiting the Columbia RO.  Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904. 

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) in accordance with her request.  The Veteran and her representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


